Title: From Abigail Smith Adams to Catherine Elizabeth Murray Rush, 18 December 1816
From: Adams, Abigail Smith
To: Rush, Catherine Elizabeth Murray



Quincy December 18th 1816

I hope my dear Lady, you will not think I intrude upon your Hospitality by my frequent introduction of my Friends to your acquaintance. it is a tax you must pay for Superiour Merit—Miss Eliza Sumner, the Sister of the Lady to whom I gave Letters last winter Mrs Wells with her Brother Col. Sumner intend passing part of the winter in washington. Mrs Wells, who met with so kind reception from mr & mrs Rush last winter has enjoind it upon her Sister; to apply to me for Letters to you. now I do not know my dear Lady, that I have any Right to use so much Freedom with you, unless I may lay claim to it, from your connection with the amiable & excellent Son of the one of the best Friends I ever had.
I do not recollect that I ever Saw you but once, altho I had the pleasure of a Slight acquaintance with your Sister Mrs Mason to whom I request you to tender my compliments. If I Should be inquired of, do you know mr Rush? I must replie, personally I do not think I Should recognize him, or he me, but his Heart and Soul are my familiar Friend’s, and as Such, in the Language of Shakespear—
“I Grapple him to my Soul with hooks of Steel”
I think both mr Rush, and you will be pleasd with Col & miss Sumner, and that you will find them worthy your notice. I do not give Letters to all who apply. I declined a few days Since not through want of merit in the Lady, but really through fear of drawing too largely upon your Bounty. I will however Name her to you, miss Cushing a Neice of the late Judge William Cushing, who was many years one of the Judges of the Supreem Court of the United States, and I presume well known to mr Rush—her Sister lately married to mr Ashman, now a Senator of the US belonging to Northhampton, accompanies her Husband to Washington with miss Cushing. they are both amiable women. The Father of Col Sumner & the Mother of miss Cushing were Brothers & Sisters
Mr Clark exprest much dissapointment that he was obliged to leave Washington, without paying his respects to you. I regret it too as it might have enlivened his Spirits, and dispelld some of the Dismalls which his too Susceptable Heart experienced—
I wish you and mr Rush could visit Boston that those who have been noticed by you might have the opportunity of returning some of the many favours they have received from youWith Sentiments of Sincere / Regard and Esteem / I am your Friend

Abigail Adams